UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 29, 2013 Commission File Number: 000-53290 CHROMADEX CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 26-2940963 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10005 Muirlands Blvd. Suite G, Irvine, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (949) 419-0288 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, non-accelerated filer or smaller reporting company. See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer [ ] Non-accelerated filer[ ]Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock of the registrant: 101,307,164 outstanding as of August 12, 2013. CHROMADEX CORPORATION 2-Q TABLE OF CONTENTS PART I– FINANCIAL INFORMATION (UNAUDITED) Page ITEM 1. FINANCIAL STATEMENTS: 1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 29, 2, 2012 (UNAUDITED) 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 29, 2, 2012 (UNAUDITED) 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 29, 2, 2012 (UNAUDITED) 3 CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS EQUITY FOR THE SIX MONTHS ENDED JUNE 29, 2013 (UNAUDITED) 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 29, 2, 2012 (UNAUDITED) 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II– OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. MINE SAFETY DISCLOSURES 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 24 SIGNATURES -i- Table of Contents PART I – FINANCIAL INFORMATION (UNAUDITED) ITEM 1. FINANCIAL STATEMENTS ChromaDex Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) June 29, 2013 and December 29, 2012 June 29, December 29, Assets Current Assets Cash $ $ Trade receivables, less allowance for doubtful accounts and returnsJune 29, 2013 $17,000; December 29, 2012 $450,000 Non-trade receivable - Note receivable, current - Inventories Prepaid expenses and other assets Total current assets Leasehold Improvements and Equipment, net Other Noncurrent Assets Deposits Note receivable, less current - Long-term equity investment - Intangible assets, net Total other noncurrent assets Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Current maturities of capital lease obligations Customer deposits and other Deferred rent, current Total current liabilities Capital lease obligations, less current maturities Deferred rent, less current Stockholders' Equity Common stock, $.001 par value; authorized 150,000,000 shares; issued and outstanding June 29, 2013 100,807,164and December 29, 2012 92,140,062 shares Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. -1- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Month Periods Ended June 29, 2013 and June 30, 2012 June 29, June 30, Sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Operating expenses Operating loss ) ) Nonoperating income (expense): Interest income Interest expense ) ) Nonoperating income (expenses) ) Net loss $ ) $ ) Basic and Diluted net loss per common share $ ) $ ) Basic and Diluted weighted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -2- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Six Month Periods Ended June 29, 2013 and June 30, 2012 June 29, June 30, Sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Gain on sale of assets (Note 3) ) - Operating expenses Operating income (loss) ) Nonoperating income (expense): Interest income Interest expense ) ) Nonoperating income (expenses) ) Net income (loss) $ $ ) Basic net income (loss) per common share $ $ ) Diluted net income (loss) per common share $ $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -3- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statement of Stockholders' Equity (Unaudited) Six Months Ended June 29, 2013 Total Common Stock Additional Accumulated Stockholders' Shares Amount Paid-in Capital Deficit Equity Balance, December 29, 2012 $ $ $ ) $ Exercise of stock options 14 - Exercise of warrants - Share-based compensation - Net income - - - Balance, March 30, 2013 $ $ $ ) $ Exercise of stock options - Exercise of warrants - Share-based compensation - Net loss - - - ) ) Balance, June 29, 2013 $ $ $ ) $ See Notes to Condensed Consolidated Financial Statements. -4- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Month Periods Ended June 29, 2013 and June 30, 2012 June 29, June 30, Cash Flows From Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation of leasehold improvements and equipment Amortization of intangibles Share-based compensation expense Gain on sale of assets ) - Loss from disposal of equipment - Interest added to note receivable ) - Changes in operating assets and liabilities: Trade receivables ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable ) Accrued expenses ) ) Customer deposits and other ) Deferred rent ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchases of leasehold improvements and equipment ) ) Purchase of intangible assets ) ) Proceeds from sale of assets - Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities Proceeds from issuance of common stock, net of issuance costs - Proceeds from exercise of stock options - Proceeds from exercise of warrants Principal payments on capital leases ) ) Net cash provided by financing activities Net increase in cash Cash Beginning of Period Cash Ending of Period $ $ Supplemental Disclosures of Cash Flow Information Cash payments for interest $ $ Supplemental Schedule of Noncash Investing Activity Capital lease obligation incurred for the purchase of equipment $ $ Supplemental Schedule of Noncash Share-based Compensation Stock awards issued for services prior to the period $ $
